Matter of Earvin (Commissioner of Labor) (2017 NY Slip Op 07926)





Matter of Earvin (Commissioner of Labor)


2017 NY Slip Op 07926


Decided on November 9, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 9, 2017

524949

[*1]In the Matter of the Claim of JAYSON EARVIN, Appellant. COMMISSIONER OF LABOR, Respondent.

Calendar Date: September 19, 2017

Before: McCarthy, J.P., Rose, Clark, Aarons and Pritzker, JJ.


Jayson Earvin, New Rochelle, appellant pro se.
Eric T. Schneiderman, Attorney General, New York City (Bessie Bazile of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 22, 2016, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Decision affirmed. No opinion.
McCarthy, J.P., Rose, Clark, Aarons and Pritzker, JJ., concur.
ORDERED that the decision is affirmed, without costs.